Case 5:20-cv-01011-DMG Document 11 Filed 08/13/20 Page 1 of 4 Page ID #:103



                            UNITED STATES DISTRICT COURT                          JS-6
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.    ED CV 20-1011-DMG                                        Date     August 13, 2020

Title In re Kathleen Bonebreak           Bankruptcy No. 6:19-bk-19279 SY            Page     1 of 4

Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                              NOT REPORTED
             Deputy Clerk                                            Court Reporter

   Attorneys Present for Plaintiff(s)                       Attorneys Present for Defendant(s)
            None Present                                              None Present

Proceedings: IN CHAMBERS—ORDER RE APPELLANT’S BANKRUPTCY APPEAL
             [1]

                                      I.
                     FACTUAL AND PROCEDURAL BACKGROUND

        This matter is before the Court on the appeal by Stephen L. Burton, counsel for Debtor
Kathleen Bonebreak, of an Order of the United States Bankruptcy Court for the Central District
of California. [Doc. # 1.] On January 22, 2020, the Bankruptcy Court issued an Order to Show
Cause (“OSC”) as to why it should not sanction Burton for his failure to file “case
commencement documents,” “obtain confirmation of the debtor’s plan,” and file “a statement of
compensation as required by 11 U.S.C. § 329(b).” Appellant’s Appendix at 2-3 [Doc. # 7-1].
The Bankruptcy Court ordered Burton to file a statement of compensation by February 18, 2020
and appear in person on February 25, 2020 for a hearing relating to the OSC. Id. The transcript
from the February 25, 2020 OSC hearing indicates that he did not timely file any statement of
compensation or appear before the Bankruptcy Court. Id. at 22-23. As a result, the Bankruptcy
Court “presume[d]” that Burton had received $5,000 in compensation for his work on the case—
the maximum amount allowable under the Local Rules—and issued a sanction against him for
$5,000. Id.

        On March 4, 2020, Burton filed a statement of compensation, which indicated that he has
received no compensation for legal services in this case. Id. at 7. Shortly thereafter, he filed a
request for the Bankruptcy Court to reconsider its sanctions order and noticed a hearing for April
7, 2020. Id. at 8-9. The declaration attached to Burton’s motion for reconsideration stated that
he failed to meet the February 18, 2020 filing deadline and failed to appear for the OSC hearing
because of a calendaring error. Id. at 9-10. At the April 7, 2020 motion for reconsideration
hearing, the Bankruptcy Court tentatively denied Burton’s request for reconsideration because
Burton: (1) failed to respond to the OSC; (2) failed to appear for the OSC hearing; (3) cited no
authority justifying reconsideration in his “half-page motion”; and (4) provided no such authority


CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 5:20-cv-01011-DMG Document 11 Filed 08/13/20 Page 2 of 4 Page ID #:104



                           UNITED STATES DISTRICT COURT                           JS-6
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

Case No.    ED CV 20-1011-DMG                                        Date     August 13, 2020

Title In re Kathleen Bonebreak                                                      Page     2 of 4

at the hearing on the motion. Id. at 17-20. Based on these factors, the Court stated that it was
“not convinced at all [that Burton is] taking this matter seriously.” Id. at 18.

       The Bankruptcy Court issued a formal order denying the motion for reconsideration on
April 15, 2020. Id. at 14-15. Burton filed his Notice of Appeal from that order on May 11,
2020, and filed his Opening Brief on June 15, 2020. Notice of Appeal [Doc. # 1]; Opening Brief
[Doc. # 7]. No party has filed an opposition to Burton’s brief, and the time for doing so has
passed. See Fed. R. Bank. P. 8018(a).

                                            II.
                                     LEGAL STANDARD

       Article III courts review a Bankruptcy Court’s decision to impose sanctions under an
abuse of discretion standard. Hale v. U.S. Tr., 509 F.3d 1139, 1146 (9th Cir. 2007). Bankruptcy
Courts abuse their discretion if they “appl[y] the wrong legal standard” or make “illogical,
implausible or” unsupported findings. TrafficSchool.com, Inc. v. Edriver Inc., 653 F.3d 820, 832
(9th Cir. 2011). Appeals courts may affirm a Bankruptcy Court’s decision on any basis
supported by the record. ASARCO, LLC v. Union Pac. R.R.Co., 765 F.3d 999, 1004 (9th Cir.
2014).

                                             III.
                                         DISCUSSION

        Barton argues that the Bankruptcy Court “was unreasonable” in imposing sanctions
“under Section 329 for [his] failure to file a Section 329 disclosure of compensation statement”
and failures to respond to the OSC or appear for the OSC hearing. Opening Brief at 5. Barton
argues that it was further unreasonable for the Bankruptcy Court to deny his motion for
reconsideration in light of his explanation therein. Id.

        As a threshold matter, the “reasonableness” of the Bankruptcy Court’s initial order is not
at issue on this appeal. Because Burton has appealed only the Bankruptcy Court’s order denying
his motion for reconsideration, the sole question before the Court is whether the Bankruptcy
Court abused its discretion in failing to reconsider its sanctions order upon Burton’s request.
[Doc. # 1.]

      The record reflects that it did not. As the Bankruptcy Court noted at the hearing on the
motion for reconsideration, Burton’s motion cited no authority that would require or authorize
the Bankruptcy Court to reconsider its sanctions order. Appellant’s Index at 17-18. The

CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 5:20-cv-01011-DMG Document 11 Filed 08/13/20 Page 3 of 4 Page ID #:105



                           UNITED STATES DISTRICT COURT                          JS-6
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

Case No.    ED CV 20-1011-DMG                                       Date     August 13, 2020

Title In re Kathleen Bonebreak                                                     Page     3 of 4

motion’s only substantive statement was that Burton “moves for reconsideration under the
Court’s inherent authority to reconsider its own rulings, and the Court’s power to reconsider
facts not raised at the original hearing.” But motions for reconsideration are not vehicles for
litigants to “raise arguments or present evidence for the first time when they could reasonably
have been raised earlier in the litigation.” Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir.
2003). Burton could have raised the facts described in the declaration attached to his motion for
reconsideration at the “original hearing,” but he did not because he filed nothing in advance of
the hearing and failed to appear as ordered.

        To the extent Burton intended to argue that the Bankruptcy Court should have treated his
failure to satisfy his section 329 obligations as “excusable neglect” under Federal Rule of Civil
Procedure 60(b), Ninth Circuit authority forecloses that argument. The circuit court has
recognized that Bankruptcy Courts “must ensure that attorneys who represent the debtor do so in
the best interests of the bankruptcy estate.” In re Park-Helena Corp., 63 F.3d 877, 880 (9th Cir.
1995). To “facilitate” that responsibility, “the Bankruptcy Code and Federal Rules of
Bankruptcy Procedure impose several disclosure requirements on attorneys who seek to
represent a debtor . . . .” Id. The failure to comply with these requirements, such as those in
section 329, “is a sanctionable violation, even if proper disclosure would have shown that the
attorney had not actually violated any Bankruptcy Code provision or any Bankruptcy Rule,” and
even if the failure to meet the requirements was “negligent or inadvertent.” Id. at 880-81. In
other words, courts must apply the disclosure rules “literally, even if the results are sometimes
harsh.” Id. at 881. Therefore, as harsh as it may have been for the Bankruptcy Court to impose
sanctions under the conditions of this case, doing so was not an abuse of discretion. See
ASARCO, 765 F.3d at 1004. Burton’s conduct had legal consequences.

        Burton also argues on appeal that the Bankruptcy Court’s sanctions order violated the
“rule of reasonableness” set out in In re Nakhuda, 544 B.R. 886, 903 (B.A.P. 9th Cir. 2016),
aff'd, 703 F. App'x 621 (9th Cir. 2017). Opening Brief at 7. But Burton’s underlying motion for
reconsideration makes no such argument and does not cite to Nakhuda. See Appellant’s
Appendix at 8-10. Indeed, it does not even contain the word “reasonable.” Id. And it is well-
established that courts reviewing appeals from bankruptcy courts’ decisions will not consider
arguments made for the first time on appeal “absent exceptional circumstances.” In re Jan
Weilert RV, Inc., 315 F.3d 1192, 1199 (9th Cir. 2003); In re Ahn, 804 F. App'x 541, 543 (9th Cir.
2020). Because there are no exceptional circumstances at play in this case, the Court declines to
consider Burton’s argument based on Nakhuda.

      Finally, Burton argues that the Bankruptcy Court erred by exercising its “inherent
powers” to sanction him without first making a finding of bad faith. Opening Brief at 7 (citing

CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 5:20-cv-01011-DMG Document 11 Filed 08/13/20 Page 4 of 4 Page ID #:106



                           UNITED STATES DISTRICT COURT                           JS-6
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

Case No.    ED CV 20-1011-DMG                                        Date     August 13, 2020

Title In re Kathleen Bonebreak                                                      Page     4 of 4

Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991)). But the Bankruptcy Court did not sanction
Burton using its inherent powers—it did so under section 329. See Appellant’s Appendix at 2-3.
As discussed above, bad faith is not a prerequisite to section 329 sanctions—the mere failure to
comply with the requirements is sanctionable. Park-Helena Corp., 63 F.3d at 880.

                                            IV.
                                        CONCLUSION

        In light of the foregoing, the Court concludes that the Bankruptcy Court did not abuse its
discretion in denying Burton’s motion for reconsideration of its earlier sanctions order. The
Bankruptcy Court’s April 15, 2020 Order is therefore AFFIRMED.

IT IS SO ORDERED.



cc: Bankruptcy Court




CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
